                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:20-cv-256-MOC

KAREN M. NICHOLSON,                          )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )              ORDER
ANDREW M. SAUL,                              )
Commissioner of                              )
Social Security,                             )
                                             )
       Defendant.                            )

       UPON CONSIDERATION of Defendant’s Consent Motion for Entry of Judgment with

Remand Under Sentence Four of 42 U.S.C. § 405(g), (Doc. No. 20), Plaintiff’s consent to that

motion, and the entire record in this case, Defendant’s motion is GRANTED.

       It is hereby ORDERED that the final decision of the Commissioner is reversed and that

this matter is hereby remanded to the Commissioner for further proceedings, pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       To this extent, Plaintiff’s pending Motion for Summary Judgment, (Doc. No. 19), is

DENIED as moot.

 Signed: March 22, 2021




         Case 3:20-cv-00256-MOC Document 21 Filed 03/23/21 Page 1 of 1
